PER CURIAM:
This claim was submitted for decision based on the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks $465.00 for two file cabinets provided respondent. The invoice for two cabinets was not processed for payment in the appropriate fiscal year; therefore, claimant has not been paid. The respondent admits the validity and the amount of the claim and states that there were sufficient funds in the appropriate fiscal year with which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount sought.
*22Award of $465.00.